Citation Nr: 1627985	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for fracture of the spinous process, L2-L3, and any related residuals.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Board denied the Veteran's claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims.  In August 2014, the Court granted the Veteran's representative and VA General Counsel joint motion for remand (JMR), and remanded the case to the Board for further action.

In November 2014, the Board remanded this issue for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 remand, the Board noted that the prior VA examinations of records were unclear with respect to the severity of the Veteran's service-connected fracture of the spinous process, L2-L3.  The Board noted that none of the VA examinations of records adequately addressed whether his service-connected fracture of the spinous process, L2-L3, aggravated his other nonservice-connected lumbar spine problems, including degenerative joint disease.  As a result, the Board remanded the Veteran's claim so that he could undergo a new VA examination.  

The Board directed the VA examiner to address the current level of severity of the Veteran's service-connected fracture of the spinous process, L2-L3, including any neurological manifestations, and identify and distinguish the degree of disability or symptoms associated with his service-connected disability and his nonservice-connected lumbar spine problems.  Moreover, for any nonservice-connected disorder associated with his lumbar spine, the examiner was asked to address whether that disorder was caused by or related to his service-connected disability.  Finally, the examiner was instructed to address whether the any nonservice-connected lumbar spine problem was aggravated by his service-connected disability.

In January 2015, the Veteran underwent a new VA examination.  After a complete physical examination, and after performing an X-ray of the Veteran's lumbar spine, the examiner opined that the Veteran's nonservice-connected lumbar spine problems, including degenerative joint disease, were not related to his in-service injury.  The examiner noted that a March 1972 rating decision determined that there were no residuals of the fracture of the spinous process, L2-L3, at separation.  The examiner also noted that degenerative joint disease is a normal wear and tear process associated with the aging.  The examiner also noted that there would be no way of knowing whether the Veteran's in-service injuries caused any additional lumbar spine problems other than his service-connected disability.

Despite the Board's clear directive, the January 2015 VA examiner failed to clearly address whether there is any secondary relationship between the Veteran's service-connected disability and his nonservice-connected lumbar spine problems, including whether the fracture of the spinous process, L2-L3, aggravated the Veteran's nonservice-connected disorders beyond their natural progression.  In this regard, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, the Veteran has specifically alleged that his service-connected disability aggravated his nonservice-connected lumbar spine problems.  See February 2011 Notice of Disagreement.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies January 2015 opinion, the Board finds that an addendum opinion is necessary to address these deficiencies.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records.  Such records dated through January 2015 have been associated with the Veteran's claims file.

2.  After all VA outstanding treatment records have been associated with the record, the AOJ should return the record to the VA examiner who conducted the January 2015 VA examination.  The claims file should be made available to and be reviewed by the examiner.  If the January 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.

The examiner is asked to furnish an opinion with respect to each of the following questions:

a)  Identify and distinguish the degree of disability and symptoms associated with the Veteran's service-connected fracture of the spinous process, L2-L3, in relation to any nonservice-connected lumbar spine disorders.  If the degree of disability and symptoms associated with the Veteran's service-connected disability and his nonservice-connected disorder(s) cannot be distinguished, the examiner should clearly indicate that fact and provide an explanation.

b)  With regard to any diagnosed disorder related to the Veteran's back other than his fracture of the spinous process, L2-L3, and any related residuals, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current back disorder, to include degenerative changes of the lumbar spine, was incurred in or otherwise related to the Veteran's military service.

c)  With regard to any diagnosed disorder related to the Veteran's back other than his fracture of the spinous process, L2-L3, and any related residuals, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current back disorder, to include degenerative changes of the lumbar spine, was caused by, or otherwise related to, the Veteran's service-connected fracture of the spinous process, L2-L3.

d)  With regard to any diagnosed disorder related to the Veteran's back other than his fracture of the spinous process, L2-L3, and any related residuals, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current back disorder, to include degenerative changes of the lumbar spine, was aggravated beyond its natural progression by the Veteran's service-connected fracture of the spinous process, L2-L3.  The examiner's opinion must consider whether such aggravation occurred at any time between the incurrence of the Veteran's service-connected fracture of the spinous process, L2-L3, and the present.

The Board stresses that each of the above questions but be clearly answered, and that a complete rationale must be given for any opinion.  The opinion should reflect the Veteran's lay statements concerning the onset of his symptoms and the continuity of symptoms since service.

3.  Thereafter, readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




